State v. Rieger, 1997 ND 86, 592 N.W.2d 923|N.D. Supreme Court|State v. Rieger, 1997 ND 86, 592 N.W.2d 923[Go to Documents]Filed May 13, 1997IN THE SUPREME COURTSTATE OF NORTH DAKOTA1997 ND 86State of North Dakota, Plaintiff and Appelleev.Howard L. Rieger, Defendant and AppellantCriminal No. 960322Appeal from the District Court for Burleigh County, South Central Judicial District, the Honorable Burt L. Riskedahl, Judge.AFFIRMED.Per Curiam.Leann K. Bertsch, Assistant State's Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for plaintiff and appellee; submitted on brief.Howard L. Rieger, pro se, 2996 Warwick Loop, Bismarck, N.D. 58504, defendant and appellant; submitted on brief.State v. RiegerCriminal No. 960322Per Curiam.[¶1] Howard L. Rieger appeals the district court order revoking his probation and sentencing him to thirty days incarceration. We affirm under N.D.R.App.P. 35.1(a)(2) and (4).[¶2]Gerald W. VandeWalle, C.J.Dale V. SandstromHerbert L. MeschkeMary Muehlen MaringWilliam A. Neumann